66 U.S. 585 (____)
1 Black 585
PINDELL
vs.
MULLIKIN ET AL.
Supreme Court of United States.

*586 No counsel appeared for appellant.
Mr. Shepley, of Missouri, for appellees.
Mr. Justice CATRON.
Pindell filed his bill against the respondents and others, to have decreed to him, as assignee of John R. Sloan, fifty acres of land adjoining the city of St. Louis. The respondents rely on the act of limitations as a defence, (among others,) alleging that they have been in adverse possession of the land for which they are sued for more than twenty years before the suit was brought.
John R. Sloan became of age in 1834; the bill so alleges. The land was confirmed to the father of the respondents, under whom they claim as heirs, by the act of Congress of July 4th, 1836, and the bill was filed in January, 1857, more than twenty years after the legal title was vested by the confirmation.
The bill admits that Mullikin's heirs hold the legal title, and they prove that a division of the land confirmed took place among various owners, and that about ten arpents of it were allotted to Mullikin, the ancestor. This occurred in 1836; that immediately after the partition, Mullikin took possession of the land allotted to him, and he and his heirs have held it in possession ever since.
The claim set up by the bill is barred by twenty years' adverse possession. If, however, this defence was not conclusive *587 of the controversy, our opinion is, that no sufficient evidence that the contract alleged to have once existed is proved; and that the decree below dismissing the bill was also proper for want of proof to sustain its allegations.
Decree of the Circuit Court affirmed.